Title: To James Madison from James Monroe, 26 July 1795
From: Monroe, James
To: Madison, James


Dear SirParis July 26. 1795.
I had began a long letter to you in cypher, it appearing the British have commenc’d seizing my letters, but which not being complete I forward the enclosed by the present private opportunity, & which being on the moment of departure prohibits more being added than that the comn. is intended as a friendly deposit in your hands & for the purpose of guarding my reputation from unjust attacks whether publick or private, always observing that whatever you receive is to be shewn when opportunity offers to Mr. Jefferson & Mr. Jones. We are well & desire to be affecy. remembered to Mrs M.
Jas. Monroe.
